DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 7/30/2021 has been received and made of record.  Note the acknowledged form PTO-1449 enclosed herewith.

Response to Arguments
This Office action is in response to the applicant’s communication filed on 7/30/2021.  Each argument and/or amendment directed towards a maintained rejection is addressed below.  Rejections/objections not repeated herein have been withdrawn.
Applicant’s arguments, see page 6, with respect to Applicant’s claim amendment made in view of the previous claim objection have been fully considered and are persuasive.  The previous claim objection has been withdrawn. 
Applicant’s arguments, see page 6, with respect to Applicant’s claim amendment made in view of the previous 112 rejection have been fully considered and are persuasive.  The previous 112 rejection has been withdrawn. 
Applicant’s arguments, see page 7, with respect to the deficiencies of Thielen in view of the newly amended subject matter of the independent claims have been fully 
Applicant's arguments, see pages 7-9, alleging that Brunnett fails to mention a frame comprising a second member overlapping a first member which is coupled to multiple leaflets through a skirt have been fully considered but they are not persuasive.  It is the Examiner’s position, as set forth in the rejections below, that Thielen expressly discloses a second member (300) coupled to (i.e. “couple” is generally defined as “to fasten, link, or associate together in a pair” and/or “to join; connect”; see https://www.dictionary.com/browse/couple) and overlapping a first member (250) (overlap (i.e. coaxial relative placement) expressly shown in Figs. 23-25) which is coupled to multiple leaflets through a skirt ([0079]; framework 250 expressly may further comprise a prosthetic valve and leaflets sutured thereto and fully incorporates by reference the disclosures of U.S. Pat. Nos. 6,730,118 and 6,893,460; [0085]; prosthetic leaflets expressly secured to the inside of frame 350; U.S. Pat. No. 6,730,118 to Spenser is fully incorporated by reference and expressly discloses (see Fig. 40a; col. 25, lines 39-65 of Spenser) such a prosthetic valve structure including a skirt 543 and leaflets 545 sutured/secured to the stent frame 540).  For at least these reasons, Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 102
Claim(s) 1-5, 9 and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brunnett et al. (US 2015/0282931) (Brunnett incorporates by reference (see [0079]) U.S. Pat. No. 6,730,118 to Spenser).
Brunnett discloses (see Figs. 14-15 and 23-25) a prosthetic heart valve assembly comprising the following claim limitations:
(claim 1) a frame (as shown in Figs. 23-25) comprising a first member (350, Fig. 25), comprising a plurality of struts (352, Fig. 23) defining a plurality of cells (as shown bets in Fig. 26 depicting at least two rows/rings of closed cells defined by frame 350), wherein the first member is annular and defines a longitudinal direction which is parallel to an axis of the first member (as shown in Figs. 23-26, annular/cylindrical frame 350 shown having a longitudinal axis/direction), a radial direction (as shown in Figs. 23-25, first stent member defines a radial direction about its longitudinal axis), and a circumferential direction (as shown in Figs. 23-25, frame 350 defines a circumferential direction in which the struts 352 the first member are disposed about its longitudinal axis); a second member (300, Figs. 14-15 and 23-25), comprising a plurality of struts (304, Fig. 25) and coupled to (i.e. “couple” is generally defined as “to fasten, link, or associate together in a pair” and/or “to join; connect”; see https://www.dictionary.com/browse/couple) the first member (350) at multiple circumferentially distributed locations (protrusions 308, see Figs. 14-15, couple the support stent 300 to the frame 350; [0085]-[0086]); wherein the second member (300) overlaps a first end portion (i.e. “upper” end portion of frame 350 in Figs. 23-25) of the first member (350) (as shown in Figs. 23-25) and extends beyond the first end portion (i.e. “upper” end portion of frame 350 in Figs. 23-25) of the first member (350) (as shown in Figs. 23 and 25, arms 308 of second member/support stent 300 extend upward beyond the upper first end of the first 
(claim 2) wherein a first end portion (at 306, Figs. 14-15 and 23-25) of the second member (300) is separate from the first end portion (i.e. “upper” end portion of frame 350 in Figs. 23-25) of the first member (350) (as shown in Figs. 14-15 and 23-25);
(claim 3) wherein the first member (350) is integral (as shown in Figs. 23-25);
(claim 4) wherein the second member (300) is annular and is radially displaced from the first member (350) such that one of the first member and the second member is arranged around the other (as shown in Figs. 23-25, support stent 300 shown arranged around frame 350);
(claim 5) wherein the frame (350) is configured to (i.e. capable of) be radially contracted and expanded, between a radially contracted state and a radially expanded state (see Figs. 10-13; contracted delivery state and expanded deployed state expressly disclosed), wherein a change in length of the first member between the radially contracted state and the radially expanded state is independent of a change in length of the second member (300) between the radially contracted state and the radially expanded state (as shown in Figs. 7-
(claim 9) wherein the second member (300) comprises a plurality of first struts (306) having a first end and a second end, and wherein the direction from the first end to the second end has a component in the longitudinal direction and is orthogonal to the circumferential direction (as shown in Figs. 14-15; struts 306 extend longitudinally (i.e. orthogonal to the circumferential direction) from their first ends to their second ends);
(claim 18) wherein a radial distance (at 210, Fig. 24) between the first member (350) and the second member (300) at the first end portion of the first member is greater than 40 microns (as expressly shown in Fig. 24; [0029]; [0085]; the first and second members are expressly separated by at least a distance of the native leaflet 210 thickness (i.e. greater than 40 microns) that are sandwiched therebetween);
(claim 19) wherein the first member (350) defines more rings of cells (as shown in Figs. 23-25, frame 350 expressly comprises at least two rows having cells 354/356) than the second member (300) (as shown in Figs. 14-15, support stent 300 expressly shown to only comprise one row/ring of open cells (i.e. fewer total cells that shown in frame 350));
(claim 20) wherein the plurality of struts (304, Figs. 14-15 and 23-25) of the second member (300) defines a plurality of cells (as shown in Figs. 14-15 and 23-25; support stent 300 shown comprising a plurality of open cells); and
(claim 21) wherein the frame (350) is formed by additive manufacturing (this is interpreted as a product-by-process claim limitations, it is noted that the device of Thielen appears to be substantially identical to the device claimed, although produce by a different process, therefore the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two; see In re Marosi, 218 USPQ 289 (Fed. Cir. 1983)).

Allowable Subject Matter
Claims 23-24 and 26-28 are allowed.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.


/ROBERT A LYNCH/Primary Examiner, Art Unit 3771